EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Max W. Garwood on 8-16-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 17, “and the first transport wheel being radially closer to the axis of rotation of the trail frame than the” 
has been amended to: — and the entire first transport wheel being positioned between the axis of rotation of the trail frame and the —

Claim 3 has been amended as follows:
In line 3, “above the trail frame and extended in the transport position” 
has been amended to: — above the trail frame; and extended in the transport position —

Claim 7 has been amended as follows:
In line 3, “the actuating mechanism” 
has been amended to: — the transport actuating mechanism —

Claim 9 has been amended as follows:
In line 19, “and the first transport wheel being radially closer to the axis of rotation of the trail frame than the” 
has been amended to: — and the entire first transport wheel being positioned between the axis of rotation of the trail frame and the —

Claim 11 has been amended as follows:
In line 3, “above the trail frame and extended in the transport position” 
has been amended to: — above the trail frame; and extended in the transport position —

Claim 15 has been amended as follows:
In line 3, “the actuating mechanism” 
has been amended to: — the transport actuating mechanism —

Claim 17 has been amended as follows:
In lines 15-16, “and the first transport wheel being radially closer to the axis of rotation of the trail frame than the front end ” 
has been amended to: — and the entire first transport wheel being positioned between the axis of rotation of the trail frame and the front end —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671